Exhibit 99 General Electric Capital Corporation Condensed Statement of Earnings Three months ended December 31, Twelve months ended December 31, (Dollars in millions, Unaudited) V % V % Revenues Revenues from services $ Sales of goods 29 32 Total revenues 2 % % Costs and expenses Costs of sales, operating and administrative expenses Interest Investment contracts, insurance losses and insurance annuity benefits Provision for losses on financing receivables Total costs and expenses — % % Earnings from continuing operations before income taxes 11 % 5 % Benefit (provision) for income taxes Earnings from continuing operations 7 % 11 % Earnings (loss) from discontinued operations, net of taxes Net earnings 4 % % Less net earnings attributable to noncontrolling interests 17 38 63 Net earnings attributable to GECC 6 % % Preferred stock dividends declared — — Net earnings attributable to GECC common shareowner $ $ % $ $ % Amounts attributable to GECC: Earnings from continuing operations $ $ 9 % $ $ 12 % Earnings (loss) from discontinued operations, net of taxes Net earnings attributable to GECC $ $ 6 % $ $ % General Electric Capital Corporation Summary of Operating Segments Three months ended December 31, Twelve months ended December 31, (Dollars in millions, Unaudited) V % V % Revenues Commercial Lending and Leasing (CLL) $ $ (6)% $ $ (7)% Consumer 6% (7)% Real Estate 13% (2)% Energy Financial Services 45% 23% GE Capital Aviation Services (GECAS) 4% 1% Total segment revenues 3% (5)% GECC corporate items and eliminations (11)% (20)% Total revenues $ $ 2% $ $ (6)% Segment profit CLL $ $ (30)% $ $ (11)% Consumer 22% (13)% Real Estate F F Energy Financial Services (3)% (2)% GECAS 9% 6% Total segment profit 24% 15% GECC corporate items and eliminations U (43)% Earnings from continuing operations attributable to GECC 9% 12% Earnings (loss) from discontinued operations, net of taxes, attributable to GECC (27)% U Net earnings attributable to GECC $ $ 6% $ $ (5)% General Electric Capital Corporation Condensed Statement of Financial Position December 31, December 31, (In billions, Unaudited) Assets Cash & marketable securities $ $ Inventories Financing receivables - net Property, plant & equipment - net Goodwill & intangible assets Other assets Assets of businesses held for sale Assets of discontinued operations Total assets $ $ Liabilities and equity Borrowings and bank deposits $ $ Investment contracts, insurance liabilities and insurance annuity benefits Other liabilities Liabilities of businesses held for sale Liabilities of discontinued operations GECC shareowners' equity Noncontrolling interests Total liabilities and equity $ $
